       Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 1 of 49 PageID 5
Filing # 132288233 E-Filed 08/09/2021 01 :55 :22 PM


                        IN THE COUNTY COURT OF THE NINTH JUDICIAL CIRCUIT
                                IN AND FOR OSCEOLA COUNTY, FLORIDA

                                                            Case No. :
        CARLA HARVASTY,

                   Plaintiff,
                                                                               CIVIL ACTION SUMMONS
        V.


        RESURGENT CAPITAL SERVICES L.P.,
                                                                       Date:
                   Defendant.
                                                                                        Second Judicial Circuit
                                                          SUMMONS

        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
        this action on Defendant:

                                                 Resurgent Capital Services L.P.
                                                cTo Corporation Service Company
                                                         1201 Hays Street
                                                       Tallahassee FL 32301

                   Each defendant is required to serve written defenses to the complaint or petition on Plaintiffs
             attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
             1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
             exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
             before service on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default
             will be entered against that defendant for the relief demanded in the complaint or petition.

             DATED on:          AUG 1 0 2021
                                                                      Kelvin Soto, Cle
                                                                                          ^i

                                                                                                            s. \
                                                                                                                NkVO'
                                                                                                                   O


                                                                                    £

                                                                      By:
                                                                               As
                                                                                    A
                                                                                               h,   i




                                                                                                        5
                                                                                                                    S’
                                                                                                                   S?
                                                                                                                        r
                                                                                                                            —
                                                                                               id cout
                                                                                                            ^
                                                                                                                         PAGE 11 of 2


                                                                                    s
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 2 of 49 PageID 6




                                            IMPORTANT

        A lawsuit has been filed against you. You have 20 calendar days after this summons is
 served on you to file a written response to the attached complaint with the clerk of this court. A
 phone call will not protect you. Your written response, including the case number given above and
 the names of the parties, must be filed if you want the court to hear your side of the case. If you
 do not file your response on time, you may lose the case, and your wages, money, and property
 may thereafter be taken without further warning from the court. There are other legal requirements.
 You may want to call an attorney right away.

          If you do not know an attorney, you may call an attorney referral service or a legal aid
  office (listed in the phone book). If you choose to file a written response yourself, at the same time
  you file your written response to the court you must also mail or take a copy of your written
  response to the “Plaintiff/Plaintiffs Attorney” named below.

                                                   !
                                           IMPORTANT
          Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
  notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
  llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
  presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
  interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
  despojado de sus ingresos y propiedades, o privadb de sus derechos, sin previo aviso del tribunal.
  Existen otros requisitos legates. Si lo desea, puede usted consultar a un abogado inmediatamente.
  Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
  la guia telefonica.

         Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
  respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
  persona denominada abajo como “Plaintiff /Plaintiffs Attorney” (Demandante o Abogado del
  Demandante).
          Dated: August 8, 2021
                                                              Respectfully Submitted,

                                                               / s! Thomas J. Patti
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                                          .
                                                              THOMAS J PATTI, ESQ        .
                                                              Florida Bar No.: 118377
                                                              E-mail: tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:          -
                                                                         954 907-1136

                                                              COUNSEL FOR PLAINTIFF


                                                                                             PAGE 12 of 2
          Case 6:21-cv-01451-GAP-EJK
Filing # 132288233                     Document
                    E-Filed 08/09/2021 01          1-1 Filed 09/01/21 Page 3 of 49 PageID 7
                                          :55 :22 PM



         FORM 1.997.       '   CIVIL COVER SHEET
         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion.)


                   I.    CASE STYLE

                                  IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                    IN AND FOR OSCEOLA COUNTY, FLORIDA
         Carla Harvasty
         Plaintiff                                                                Case #
                                                                                  Judge
         vs.
        Resurgent Capital      Services LP
         Defendant



                  II.     AMOUNT OF CLAIM
        Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
        the claim is requested for data collection and clerical processing purposes only. The amount of the claim
        shall not be used for any other purpose.

           $8,000 or less
         H $8,001 - $30,000
           $30,001- $50,000
           $50,001- $75,000
               $75,001 - $100,000
               over $100,000.00

                 III. TYPE OF CASE              (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                           -1-
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 4 of 49 PageID 8



CIRCUIT CIVIL
  Condominium
  Contracts and indebtedness
  Eminent domain
  Auto negligence
             —
  Negligence other
         Business governance
         Business torts
         Environmental/Toxic tort
         Third party indemnification
         Construction defect
         Mass tort
         Negligent security
         Nursing home negligence
                            —
         Premises liability commercial
                            —
         Premises liability residential
  Products liability
  Real Property/Mortgage foreclosure
         Commercial foreclosure
         Homestead residential foreclosure
         Non-homestead residential foreclosure
         Other real property actions

  Professional malpractice
                      —
         Malpractice business
                      —
         Malpractice medical

  Other
                      —
         Malpractice other professional

          Antitrust/Trade regulation
          Business transactions
          Constitutional challenge—statute or ordinance
          Constitutional challenge—proposed amendment
          Corporate trusts
                          —
          Discrimination employment or other
          Insurance claims
          Intellectual property
          Libel/Slander
          Shareholder derivative action
          Securities litigation
          Trade secrets
          Trust litigation

COUNTY CIVIL

  Small Claims up to $8,000
S Civil
  Real property /Mortgage foreclosure
                                                 -2-
 Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 5 of 49 PageID 9



    Replevins
    Evictions
           • Residential Evictions
             Non-residential Evictions
    Other civil (non-monetary)

                                      COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes No [El

         IV.   REMEDIES SOUGHT (check all that apply):
         E Monetary;
         E Nonmonetary declaratory or injunctive relief;
           Punitive

         V.     NUMBER OF CAUSES OF ACTION: [ ]
         (Specify)

           2

         VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                    yes
                 E no

         VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                 E no
                   yes If “yes,” list all related cases by name, case number, and court.

         VHI. IS JURY TRIAL DEMANDED IN COMPLAINT?
              E yes
                 no

 I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
 my knowledge and belief, and that I have read and will comply with the requirements of
 Florida Rule of Judicial Administration 2.425.

 Signature: s/ Thomas John Patti III                    Fla. Bar # 118377
                Attorney or party                                      (Bar # if attorney)

Thomas John Patti III                            08/09/2021
 (type or print name)                            Date




                                                 -3-
         Case 6:21-cv-01451-GAP-EJK
Filing # 132288233  E-Filed 08/09/2021 Document  1-1 Filed 09/01/21 Page 6 of 49 PageID 10
                                       01:55:22 PM


                       IN THE COUNTY COURT OF THE NINTH JUDICIAL CIRCUIT
                               IN AND FOR OSCEOLA COUNTY, FLORIDA

         CARLA HARVASTY,

                 Plaintiff,
                                                                                        Case No.
         v.
                                                                                        JURY TRIAL DEMANDED
         RESURGENT CAPITAL SERVICES L.P.,
                                                                                        INJUNCTIVE RELIEF SOUGHT
                 Defendant.


                                                              COMPLAINT

                 Plaintiff Carla Harvasty (“Plaintiff ’) sues Defendant Resurgent Capital Services L.P.

         (“Defendant”) for violations the Florida Consumer Collection Practices Act (“FCCPA”) and the

         Fair Debt Collection Practices Act (“FDCPA”)

                                                  JURISDICTION AND VENUE

                1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.         This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Osceola County, Florida.

                3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’s jurisdiction.

                4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Osceola County Florida.




                                                                                                                            PAGE 11 of 7
                                             LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                                   -                    -
                     110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (964) 907 1136 | Fax (855) 529 9540
                                                               w w w. J i h cao LLa w .com
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 7 of 49 PageID 11



                                                           PARTIES

       5.    •     Plaintiff is a natural person, and a citizen of the State of Florida, residing in Osceola

County, Florida.

       6.          Defendant is a Delaware Limited Partnership, with its principal place of business

located in Greenville SC 29601.

                                           DEMAND FOR JURY TRIAL

       7.          Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

        8.         On a date better known by Defendant, Defendant began attempting to collect a debt

(the “Consumer Debt”) from Plaintiff.

       9.          The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

from a transaction between the creditor of the Consumer Debt, Synchrony Bank, and Plaintiff

involving an unsecured line of credit for the personal use of Plaintiff, (the “Subject Service”).

       10.         The Subject Service was primarily for personal, family, or household purposes.

        11.        Defendant is a business entity engaged in the business of soliciting consumer debts

for collection.

        12.        Defendant is a business entity engaged in the business of collecting consumer debts.

        13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.

        14.        Defendant is registered with the Florida Office of Financial Regulation as a

 Consumer Collection Agencv
                      O
                            .”

        15 .       Defendant' s "Consumer Collection Aeencv* ” license number is CCA0900145 .
                                                                        W




                                                                                                                     PAGE j 2 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor [ Ft . Lauderdale, Florida 33301 | Phone (954) 907- 1136 | Fax (855) 529 - 9540
                                                        www. JihraoiLaw . co oi
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 8 of 49 PageID 12



        16.      Defendant maintains all the records specified in Rule 69V -180.080, Florida

Administrative Code.

        17.      The records specified by Rule 69 V-180.080, Florida Administrative Code, of which

Defendant does maintain , are current to within one week of the current date.

        18.      Defendant is a "debt collector” within the meaning of 15 U .S.C. § 1692a(6 ).

        19.      Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

        20 .     On a date better known by Defendant, Defendant transmitted Plaintiffs personal

information to a third- party ( the “Third -Party ” ).

        21.      The personal information Defendant transmitted to the Third -Party included, but

was not limited to: [1 ] Plaintiffs name; [2 ] Plaintiffs address; [3] the existence of the Consumer

Debt ; [ 4 ] the amount of the consumer debt; [5] the creditor of the Consumer Debt ; [6] that Plaintiff

was the alleged debtor of the Consumer Debt; [ 7] information regarding the Subject Service; and

[8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

(collectively , the “Transmitted Information ”).

        22.      The Third-Party of whom Defendant transmitted Plaintiffs personal information
                                       ,




to, complied Plaintiffs personal information and prepared a letter that was to be sent to Plaintiff

in an attempt to collect the Consumer Debt .

        23.      The Transmitted Information affected Plaintiffs reputation. For example, the

transmission of such information affected Plaintiffs reputation regarding the repayment of debts,

Plaintiffs reputation of truthfulness, Plaintiffs reputation of solvency, and Plaintiffs reputation

regarding trustworthiness.

        24.      Defendant’s transmission of Plaintiff s personal information to the Third - Party was

a communication in connection with the collect of the Consumer Debt.

                                                                                                                   PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                                               -
           110 SE 6 th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529 9540
                                                      w vv w . Jthra c ILa w .co r n
                                                                        .
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 9 of 49 PageID 13



     '
         25.     In addition to transmitting Plaintiffs personal information to the Third -Party ,

Defendant also transmitted Plaintiffs personal information to other third- party entities in

connection with the collection of the Consumer Debt. Defendant transmitted such information to

these other third -party entities by , including but not limited to : [1] utilizing ‘“skip trace                       services;


[2] utilizing bankruptcy , SCRA. probate, and other “scrubbing ” services; and [3] utilizing

independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

         26.     On a date better known by Defendant, Defendant sent the letter prepared and/or

complied by the Third-Party to Plaintiff, of which was internally dated September 16, 2020, (the

“Collection Letter”) in an attempt to collect the Consumer Debt.

         27.     Attached as Exhibit “A” is a copy of Collection Letter.

         28.     Defendant’s transmission of Plaintiff s personal information to the Third-Party is

an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

Servs.. No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

of the Hunstein opinion is attached as Exhibit “B”).

         29.     The Collection Letter contains a bar code and/or Quick Response (“QR”) code, of

which are indicative of Defendant’s use of the Third-Party to prepare, print, package, compile,

and/or otherwise send the Collection Letter.

         30.     For Defendant to maintain a valid consumer collection agency license with the

Florida Department of State ( so to otherwise lawfully collect, or attempt to collect, consumer debts

from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC’s) debt

collector methods to be in compliance with both the FDCPA and FCCPA.

         31.     Defendant knew that the Transmitted Information constituted an unlawful

transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                  PAGE | 4 o f 7
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                                              -
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529 9540
                                                     ww w . Jib rav .(Law .com
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 10 of 49 PageID 14



     '
         32.       The Third-Party did not have any legitimate need for the Transmitted Information,

 as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal
                                            ,




 information in violation of § 1692c(b) of the FDCPA.

                                               COUNT 1
                                     VIOLATION OF 15 U.S.C. S 1692c(bt

         33.
         .         Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

         34.       Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in

 connection with the collection of any debt, with any person other than the consumer, his attorney,

 a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

 creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

         35.       As set forth above, Defendant’s transmission of Plaintiff s personal information to

the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein. No. 19-14434, 2021 U.S. App.

LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

under Article III and (2) that the debt collector's transmittal of the consumer's personal information

to its dunning vendor constituted a communication ‘in connection with the collection of any debt’

within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of the FDCPA

when it transmitted Plaintiffs personal information to the Third-Party.

         36.       WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

against Defendant, awarding Plaintiff the following relief:

                   (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                    COUNT 2
                                VIOLATION OF FLA. STAT. $ 559.72(51

         37.       Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                        PAGE | 5 o f 7
                                     LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                              .                                                           -                    -
             110 SE 6th Street 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907 1136 | Fax (855) 529 9540
                                                      wwwJiimjdl,aw .com
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 11 of 49 PageID 15



     '
         38 .     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “ [d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

         39.      As set forth above, Defendant unlawfully transmitted Plaintiffs personal

 information, by and through the Transmitted Information, to the Third-Party, whereby said

 transmitted information affective Plaintiffs reputation because the Third-Party did not have any

 legitimate need for unlawfully transmitted personal information of Plaintiff.

         40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

against Defendant, awarding Plaintiff the following relief:

                  (a)        Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                  (b)        An injunction prohibiting Defendant from engaging in further collection
                             activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)        Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)        Any other relief that this Court deems appropriate under the circumstances.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                   PAGE | 6 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI , PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale , Florida 33301 | Phone (954) 907- 1136 | Fax (855) 529- 9540
                                                      w w \ v\ < ) ibrae l La w . co in
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 12 of 49 PageID 16




      DATED: August 9, 2021
                                                            Respectfully Submitted,

                                                             /s/ Jibrael S. Hindi
                                                            JIBRAEL S. HINDI, ESQ.
                                                            Florida Bar No.: 118259
                                                            E-mail: jibrael@jibraellaw.com
                                                            THOMAS J. PATTI, ESQ.
                                                            Florida Bar No.: 118377
                                                            E-mail: tom@jibraellaw.com
                                                            THE LAW OFFICES OF JIBRAEL S . HINDI
                                                            110 SE 6th Street, Suite 1744
                                                            Fort Lauderdale, Florida 33301
                                                            Phone:       954-907-1136
                                                            Fax:         855-529-9540




                                                                                                            PAGE | 7 of 7
                                LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                         .                                                            -
        110 SE 6th Street 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907 1136 | Fax (855) 529- 9540
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 13 of 49 PageID 17

f




    /




             I




        %




                     EXHIBIT “A”




                                                                                 \
                                                         Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 14 of 49 PageID 18                                                                                                                                                                                                                                                                \



                      •   PO Box 51B090
                          Livonia Ml 48151 -6090         '
                                                                                                                                                                                                                                                                                                                                                                                         mi




                                                                                                                                                                                                                                                                                                                                                                                                       &


                                                                                                                                                                                                                                                                                                                                 * 2023
                                                                                                                                                                                                                                                                                                                                     #|
                                                                                                                                                                                                                                                                                                                                                            '




                                                                                                                                                                                                                                                                                 *?' !!'! #                  f*              ^
                                                                                                                                                                                                                                                                                                                                       !

                                                                                                                                                                                                                                         Accctunt Nuiiiber:                                          * f
                                                                                                                                                                                                                                                                                 '



                                                                                                                                                                                                                                                                         .   .                                                                                                                                  5

                                                                                                                                                                                                                                         Original Creditor: Synchrony Bank ,
                                                                                                                                                                                                                                         Current Owner: LVNV Ponding l .LC
                                                                                                                                                                                                                                         Reference ID: 693406023
                                                                                                                                                                                                                                                                                                                                                  h
                              CARLA MARVASTY
                              '
                               1695 JUDITH DR
                                  KISSIMMEE, EL 34758-2022- ;
                                                              .-
                                                                                                                                                                                                                                         Balance: $ 1 ,524.38
                                                                                                                                                                                                                                              innholder Name: Carla Harvaav
                                                                                                                                                                                                                                                                                         K   -
                                                                                                                                                                                                                                                                                                                                                \\ ‘U                   £\


                                                              ;




,
    ^             V                                      "
                      -
    :         .
                                        '


f




         r.                        September 16, 2020                                               1     ''

                                                                                                         ii




                                   be<ir Carla
                                           - Har
                                               ^
                                                   |ty ,
                                                 \fa :
                                                             A.
                                                                   *
                                                                   '* '    }’
                                                                                -
                                                                                    '*
                                                                                         .v’   *'
                                                                                                    '
                                                                                                          *
                                                                                                        • •




                                                                                                                                                                                                                                                    have enclosed the account summary
                                       We have received a recent inquiry regarding the above-referenced account and
                                       whfch provides verification of debt.
                                                                                                                                                                                                                  provided.
                                        To make a payment, please contact us at the toll free number
                                                                                                                                                                        Customer Service Representatives toll - free at 1 - 866-464- 1187 .
                                            For further assistance, please contact one of our
                                            Sincerely.


                                             Customer Sendee Department
                              8
                                             Resurge nt Capital Sendees L . P.
                          f                  .   Enclosure

                                                                                                                                                                                                                                        they may affect your rights.
                                                                                                                   Please read the following important notices as
                                                                                                                                                                                                                                                                                                                                                                                                                5


                                                                                                          obtained will be used tor that                                                                                                                  purpose. This communication is
                                                     Thilis aaattempuo collect a debt and any information
                                                                                                                                                                                                                                         .




                                                     from a debt collector.
                                                                       '
                                                                                           '




                                                                                                                                                                                                                                                                                                                                                        H
                                                                                                                                                                                                                                                                                                                                                                             : Pl .
                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                 V
                                                                                                                                                                                                                                                                                                                                                                                              , h. :
                                                                                                                                                                                                                                                                                                                                           V

                                                                                                                                                                                                                                                                                                        %                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                        .i                                                                                            k                                                                                          $                                                                                     <•
                                                                                                                                                                                                                                                                                                                                                                                                            *



                                                                                                               i                                                                                                                                                                                                                                                                     %

                                                                                                                                                                                                                                                                                     :
                                                                                                                             .
                                                                                                                                                                                                                                                                                         »



                              1'
                                                                                                                         k
                                                                                                                                                                                                                  *
                                                                                                                                                                                                                      •:
                                                                                                                                                                                                                                                             -- i
                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                    '   - ri
                                                                                                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                                                                                                                -       - -v,.;v
                                                 *


                                                 r
                                                                                                                                                                                                                                                                                                                                 :

                                                                                                                                                                    ......
                                                                                                                                                                 --:PC                                                                                                                                 r:» > <                             C:

                                                                                                                                                                             3 1
                                                                                                                                                                                      ^
                                                                                                                                                                   j                                                                                                                                        •


                                                                                                                                                             '




                                                 m                                                                                                                                                                                                         :4% -                 -V  ;           -
                                                                                                                                                                                                                                                                                                                                      fS, ry    '

                                                                                                                                                                                                                                                                                                                                                        .


                                                                                                                                 -.                                                                                                          ‘ Cmtt& Mtiiiiyefi - X                                                  '

                                                                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                 O30 0% P%ti$l
                                                                                                                                                                                                                                    -
                                                                                                                             y

                                                                                                                                          *: "                                                                                 .
                                                                                                                                                                                                                               «




                                                                                                                                                 •
                                                                                                                                                     ilifjiJ.%         M9?                                                                                                                                                                                                                                      \

                                                                                                                                                     c   ,   v     v scaliii                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    :



                                                                                                                                                                                 / MK             -   '   X   •
                                                                                                                                                                                                                                               S
                                                                                                                                                                                                                                                   fell ftce fux                         C'



                                                                                                                                                                                                                  y        -                                                                                                               :•                                                                   \
                                                                                                    >.                       v
                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                .*   V               *
    it
    W             '
                              4: ; :

                                                                                                                    -
                                                                                                                   C'
                                                                                                                                                                             .
                                                                                                                                                                                 ..   ;;f <   •


                                                                                                                                                                                                                               :r
                                                                                                                                                                                                                                                           :#
                                                                                                                                                                                                                                                                  ^V ffv         ,c : -
                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                             •

                                                                                                                                                                                                                                                                                                                                                                                                                i

                                                                                                                                      -                                                                                o                                                 - tg
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 15 of 49 PageID 19




             \




        %




                      EXHIBIT “B”
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 16 of 49 PageID 20
          USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 1 of 23



                                                                       [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT


                                  No. 19-14434


                   D.C. Docket No. 8:19-cv-00983-TPB-TGW



RICHARD HUNSTEIN,

                                                              Plaintiff - Appellant,

                                      versus

PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                             Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Middle District of Florida


                                 (April 21, 2021)

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

 NEWSOM, Circuit Judge:

      This appeal presents an interesting question of first impression under the

                                  —
Fair Debt Collection Practices Act and, like so many other cases arising under
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 17 of 49 PageID 21
          USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 2 of 23


federal statutes these days, requires us first to consider whether our plaintiff has

Article III standing.

       The short story: A debt collector electronically transmitted data concerning

                   —
a consumer’s debt including his name, his outstanding balance, the fact that his

debt resulted from his son’s medical treatment, and his son’s name—to a third-

 party vendor. The third-party vendor then used the data to create, print, and mail a

“dunning” letter to the consumer. The consumer filed suit alleging that, in sending
 his personal information to the vendor, the debt collector had violated 15 U.S.C. §

1692c(b), which, with certain exceptions, prohibits debt collectors from

communicating consumers’ personal information to third parties “in connection

 with the collection of any debt.” The district court rejected the consumer’s reading

 of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

 matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

 under Article III, and, on the merits, whether the debt collector’s communication

 with its dunning vendor was “in connection with the collection of any debt.”

       We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

 fact under Article III and (2) that the debt collector’s transmittal of the consumer’s

 personal information to its dunning vendor constituted a communication “in

 connection with the collection of any debt” within the meaning of § 1692c(b).




                                           2
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 18 of 49 PageID 22
          USCA11 Case: 19-14434 Date Filed : 04 /21/2021 Page: 3 of 23



Accordingly, we reverse the judgment of the district court and remand for further

proceedings.

                                          I

       Congress enacted the FDCPA “to eliminate abusive debt collection practices

by debt collectors” and “to protect consumers against debt collection abuses.” 15

U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled “Communication

with third parties,” provides that   —
       Except as provided in section 1692b of this title, without the prior
       consent of the consumer given directly to the debt collector, or the
       express permission of a court of competent jurisdiction, or as
       reasonably necessary to effectuate a postjudgment judicial remedy, a
       debt collector may not communicate, in connection with the collection
       of any debt, with any person other than the consumer, his attorney, a
       consumer reporting agency if otherwise permitted by law, the creditor,
       the attorney of the creditor, or the attorney of the debt collector.

 15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b    —
 governs the manner in which a debt collector may communicate “ with any person

other than the consumer for the purpose of acquiring location information.” 15

U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

 collection of any debt,” subject to several carefully crafted exceptions—some

 enumerated in § 1692c(b), and others in § 1692b.

       Richard Hunstein incurred a debt to Johns Hopkins All Children’s Hospital

 arising out of his son’s medical treatment. The hospital assigned the debt to
                                          3
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 19 of 49 PageID 23
          USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23


    /       _
Preferred Collections & Management Services, Inc. for collection. Preferred in

turn hired Compumail, a California-based commercial mail vendor, to handle the

collection. Preferred electronically transmitted to Compumail certain information

about Hunstein, including, among other things: (1) his status as a debtor, (2) the

exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

concerned his son’s medical treatment, and (5) his son’s name. Compumail used

that information to generate and send a dunning letter to Hunstein.

        Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein’s

action for failure to state a claim, concluding that he hadn’t sufficiently alleged that

Preferred’s transmittal to Compumail violated § 1692c(b) because it didn’t qualify

as a communication “in connection with the collection of a[ny] debt.» 1




1
  The district court held for the same reason that Hunstein had not stated a claim for a violation
of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein’s
state law claim. Hunstein’s appeal addresses only the portion of his complaint relating to
§ 1692c(b).

                                                 4
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 20 of 49 PageID 24
          USCA11 Case: 19-14434 Date Filed: 04 /21/2021 Page: 5 of 23



       Hunstein appealed, and we requested supplemental briefing on the question

whether he had Article III standing to sue, which we now consider along with the

merits.2

                                               II

       First things first. Because standing implicates our subject matter

jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

v. Citizens for a Better Env 7, 523 U.S. 83, 101-02 (1998). Article III of the

Constitution grants federal courts “judicial Power” to resolve “Cases” and

“Controversies.” U.S. Const art. Ill, §§ 1-2. This case-or-controversy
                                 ,




requirement, which has been construed to embody the doctrine of standing,

“confines the federal courts to a properly judicial role.” Spokeo, Inc. v. Robins ,

136 S. Ct. 1540, 1547 (2016). The “ irreducible constitutional minimum” of Article

III standing entails three elements: injury in fact, causation, and redressability.

Lujan v. Defs. of Wildlife , 504 U.S. 555, 560-561 (1992).

       Hunstein’s appeal involves the first element, injury in fact, which consists of

“an invasion of a legally protected interest” that is both “concrete and

2
  Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
novo. Debernardis v. IQ Formulations, LLC , 942 F.3d 1076, 1083 (11th Cir. 2019). “We
review the decision to dismiss Plaintiffs complaint pursuant to Rule 12(b)(6) de novo, applying
the same standard as the district court.” Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint’s allegations as true and construing
the facts in the light most favorable to Hunstein, “the relevant inquiry is whether Plaintiff has
stated a ‘plausible claim for relief under the FDCPA.” Id. (quoting Ashcroft v. Iqbal , 556 U.S.
662, 679 (2009)).

                                                5
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 21 of 49 PageID 25
          USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 6 of 23


     /



particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at

560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc ., 964

F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that “[ejach

subsidiary element of injury—a legally protected interest, concreteness,

                                      —
particularization, and imminence must be satisfied.” Id. at 996-97. The standing

question here implicates the concreteness sub-element.

         A plaintiff can meet the concreteness requirement in any of three ways.

First, he can allege a tangible harm —a category that is “the most obvious and

easiest to understand” and that includes, among other things, physical injury,

financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,
979 F.3d 917, 926 (11th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

 Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a “risk of

 real harm.” Muransky , 979 F.3d at 927. Third, in the absence of a tangible injury

or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

an intangible-but-nonetheless-concrete injury. Spokeo , 136 S. Ct. at 1549. We

 consider each possibility in turn.

                                           A

         Hunstein doesn’t allege a tangible harm. The complaint contains no

allegations of physical injury, financial loss, or emotional distress. Instead, the

complaint (1) conclusorily asserts that “[i]f a debt collector ‘conveys information

                                            6
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 22 of 49 PageID 26
          USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 7 of 23



                                    —
regarding the debt to a third party informs the third party that the debt exists or

provides information about the details of the debt—then the debtor may well be

harmed by the spread of this information,”’ and (2) vaguely references the “known,

negative effect that disclosing sensitive medical information to an unauthorized

third-party has on consumers[.]” In his supplemental brief, Hunstein asks us to

construe these assertions as allegations of emotional harm, arguing that he was

“humiliated, embarrassed, and suffered severe anxiety[.]” But we have “repeatedly

held that an issue not raised in the district court and raised for the first time in an

appeal will not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co.,

385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus

cannot establish standing on the basis of a tangible harm.

                                            B

       Nor can Hunstein demonstrate standing by the second route—showing a

“risk of real harm.” “[W]hile very nearly any level of direct injury is sufficient to

show a concrete harm, the risk-of-harm analysis entails a more demanding

         —
standard courts are charged with considering the magnitude of the risk.”

 Muransky , 979 F.3d at 927. “Factual allegations that establish a risk that is

substantial, significant, or poses a realistic danger will clear this bar[.]” Id. at 933.

Put slightly differently, to constitute injury in fact, the “threatened injury must be

certainly impending.” Clapper v. Amnesty Int’l USA , 568 U.S. 398, 409 (2013).


                                            7
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 23 of 49 PageID 27
          USCA11 Case: 19-14434 Date Filed : 04 /21/2021 Page : 8 of 23


Again, Hunstein alleges only that a debtor “may well be harmed by the spread” of

the sort of information at issue here. That vague allegation falls short of a risk that

is “substantial, significant, or poses a realistic danger,” Muransky , 979 F.3d at 933,

or is “certainly impending,” Clapper , 568 U.S. at 409.

                                          C

      We thus consider whether Hunstein can show standing in the third manner

through a statutory violation. “[T]he violation of a procedural right granted by

statute can be sufficient in some circumstances to constitute injury in fact,” such

that “a plaintiff . . . need not allege any additional harm beyond the one Congress

has identified.” Spokeo , 136 S. Ct. at 1549. Spokeo instructs that in determining

whether a statutory violation confers Article III standing, we should consider

“history and the judgment of Congress.” Id.

                                           1

      Starting with history, we can discern a concrete injury where “intangible

harm has a close relationship to a harm that has traditionally been regarded as

providing a basis for a lawsuit in English or American courts.” Id. Put differently,

we look to “whether the statutory violation at issue led to a type of harm that has

historically been recognized as actionable.” Muransky , 979 F.3d at 926.

Muransky explains that the “fit between a new statute and a pedigreed common-




                                           8
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 24 of 49 PageID 28
          USGA11 Case: 19-14434 Date Filed : 04/21/2021 Page: 9 of 23


law cause of action need not be perfect, but we are called to consider at a minimum

whether'the harms match up between the two.” Id.

       For more than a century, invasions of personal privacy have been regarded

as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris , 153 Mo.

App. 652, 134 S.W. 1076 (1911); Kunz v. Allen , 102 Kan. 883, 172 P. 532 (1918).

By 1977, the Restatement (Second) noted that “the existence of a right of privacy

is now recognized in the great majority of the American jurisdictions that have

considered the question.” Restatement (Second) of Torts § 652A cmt. a. (Am. Law

Inst. 1977).

      More particularly, the term “invasion of privacy” comprises an identifiable

                              —
family of common-law torts including, most relevantly here, “public disclosure

of private facts.” Invasion of Privacy , Black’s Law Dictionary 952 (10th ed.

2014). It is hornbook law that “[o]ne who gives publicity to a matter concerning

the private life of another is subject to liability to the other for invasion of his

privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

reasonable person, and (b) is not of legitimate concern to the public.” Restatement

(Second) of Torts § 652D (1977); accord, e.g. , 77 C.J.S. Right of Privacy and

Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

has recognized “the individual interest in avoiding disclosure of personal matters”

                                            9
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 25 of 49 PageID 29
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 10 of 23


 and has recognized that “both the common law and the literal understandings of
              %




 privacy encompass the individual’s control of information concerning his or her

 person.” United States Dep ’t of Justice v. Reporters Comm , for Freedom of the

 Press , 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

       Having established the historical pedigree of invasion-of-privacy torts—in

particular, the sub-species applicable to the public disclosure of private facts—we

next consider whether Preferred’s alleged statutory violation is sufficiently

analogous. Notably, the FDCPA’s statutory findings explicitly identify “invasions

of individual privacy” as one of the harms against which the statute is directed. 15

U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

has sued here expressly prohibits a debt collector from “communicat[ing]” with

any but a few persons or entities “in connection with the collection of any debt.”

Id. § 1692c(b). Although § 1692c(b) isn’t identical in all respects to the invasion-

of-privacy tort, we have no difficulty concluding that it bears “a close relationship

to a harm that has traditionally been regarded as providing a basis for a lawsuit in

English or American courts.” Spokeo , 136 S. Ct. at 1549.

       Perry v. Cable News Network, Inc. , 854 F.3d 1336 (11th Cir. 2017), strongly

supports that conclusion. Perry concerned a plaintiffs allegations that CNN

divulged his news-viewing history to a third-party in violation of the Video

Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                          10
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 26 of 49 PageID 30
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 11 of 23


to privacy in general and, more, particularly, the privacy interest implicated by the

VPPA—the interest in preventing the disclosure of personal information the —
Court in Perry concluded that the statutory violation of the VPPA constituted a

cognizable Article III injury. Id. at 1341 (citing Reporters , 489 U.S. at 762-63).

Hunstein’s allegations closely resemble those in Perry. The VPPA prohibits “[a]

video tape service provider [from] knowingly disclosing], to any person,

personally identifiable information concerning any consumer of such provider.”

18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

collector from “communicating], in connection with the collection of any debt,

with any person other than the consumer[.]” §1692c(b). The two statutes thus

share a common structure—A may not share information about B with C. Because

we find Perry's reasoning persuasive and analogous, we adopt it here.

      Our decision in Trichell does not require a contrary conclusion. That case

addressed a claim under a different FDCPA provision, § 1692e, which states that a

“debt collector may not use any false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

and in assessing their claims’ pedigree, we determined that the “closest historical

comparison is to causes of action for fraudulent or negligent misrepresentation.”

964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                          11
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 27 of 49 PageID 31
         USCA 11 Case: 19-14434 Date Filed: 04/21/2021 Page: 12 of 23



the plaintiffs’ claims lacked the necessary “close relationship” to them. Id. at 997-

98. That conclusion is entirely consistent with our holding here that Hunstein has

standing to sue under a different FDCPA provision. Hunstein’s claim, unlike the

Trichell plaintiffs’, arises under § 1692c(b) and bears a close relationship to a

common-law tort.

                                           2

       Although it presents a closer question, we conclude that “the judgment of

Congress” also favors Hunstein. Congress, of course, expresses its “judgment” in

only one way—through the text of duly enacted statutes. Even assuming that

§ 1692c(b) does not clearly enough express Congress’s judgment that injuries of

the sort that Hunstein alleges are actionable, here Congress went further to

“explain itself.” Huff , 923 F.3d at 466. In particular, as already noted, in a section

of the FDCPA titled “Congressional findings and declaration of purpose,”

Congress identified the “invasion[] of individual privacy” as one of the harms

against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

sufficient.

       It’s true that we pointed in Trichell to the FDCPA’s language that a person

 may recover “any actual damage sustained by such person as a result of ’ an

FDCPA violation and “such additional damages as the court may allow,” 15

 U.S.C. § 1692k(a), as evidence of Congress’s judgment that violations of a

                                          12
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 28 of 49 PageID 32
         USGA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 13 of 23



                   —
different provision § 1692e—do not ipso facto constitute a concrete injury.

Trichell', 964 F.3d at 1000. We don’t read § 1692k(a), though, as categorically

                                                                     —
limiting the class of FDCPA plaintiffs to those with actual damages particularly

where, as here, the FDCPA’s statutory findings expressly address the very harm

alleged—an “invasionf ] of individual privacy.” 15 U.S.C. § 1692(a).



      Because (1) § 1692c(b) bears a close relationship to a harm that American

courts have long recognized as cognizable and (2) Congress’s judgment indicates

that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

has the requisite standing to sue.

                                         Ill

      Having determined that Hunstein has standing to sue under § 1692c(b), we

now consider the merits of his case. Recall that § 1692c(b) states that, subject to

several exceptions, “a debt collector may not communicate, in connection with the

collection of any debt,” with anyone other than the consumer. 15 U.S.C.

§ 1692c(b). The parties agree that Preferred is a “debt collector,” that Hunstein is a

“consumer,” and that the alleged debt at issue here was a “consumer debt,” all

within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred’s

transmittal of Hunstein’s personal information to Compumail constitutes a




                                         13
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 29 of 49 PageID 33
         USCA 11 Case: 19-14434 Date Filed: 04/21/2021 Page: 14 of 23


“communication” within the meaning of the statute.3 Accordingly, the sole

question before us is whether Preferred’s communication with Compumail was “in

connection with the collection of any debt,” such that it violates §1692c(b).

Hunstein contends that the plain meaning of the phrase “ in connection with the

 collection of any debt” and relevant precedents show that it was and does.

 Preferred, conversely, urges us to adopt a “factor-based analysis” that shows that, it

 says, its communication with Compumail was not “in connection with the

 collection of any debt.”

       We begin with the plain meaning of the phrase “in connection with” and its

 cognate word, “connection.” Dictionaries have adopted broad definitions of both.

 Webster’s Third defines “connection” to mean “relationship or association.”

 Connection , Webster’s Third International Dictionary at 481 (1961), and the

 Oxford Dictionary of English defines the key phrase “ in connection with” to mean

 “with reference to [or] concerning,” In Connection With , Oxford Dictionary of

 English at 369 (2010). Usage authorities further explain that the phrase “in




 3
  Section 1692a(2) defines communication as “the conveying of information regarding a debt
 directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2).

                                              14
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 30 of 49 PageID 34
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 15 of 23


connection with” is “invariably a vague, loose connective.” Bryan A. Gamer,

Gamer’s Dictionary of Legal Usage 440 (3d ed. 2011).

      Preferred’s transmittal to Compumail included specific details regarding

Hunstein’s debt: Hunstein’s status as a debtor, the precise amount of his debt, the

entity to which the debt was owed, and the fact that the debt concerned his son’s

medical treatment, among other things. It seems to us inescapable that Preferred’s

communication to Compumail at least “concerned,” was “with reference to,” and

bore a “relationship [or] association” to its collection of Hunstein’s debt. We thus

hold that Hunstein has alleged a communication “in connection with the collection

of any debt” as that phrase is commonly understood.

      Preferred resists that conclusion on three different grounds, which we

address in turn.

                                         A

      First, Preferred relies on our interpretation of another FDCPA provision,

§ 1692e, to argue that communications “in connection with the collection of any

debt” necessarily entail a demand for payment. In relevant part, § 1692e states that

“[a] debt collector may not use any false, deceptive, or misleading representation

or means in connection with the collection of any debt ” 15 U.S.C. § 1692e

(emphasis added). In the line of cases interpreting the meaning of “in connection

with the collection of any debt” in § 1692e, we have focused on the language of the

                                         15
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 31 of 49 PageID 35
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 16 of 23


underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP ,

for instance, in concluding that a law firm’s letter to a consumer was “in

connection with the collection of any debt” within the meaning of § 1692e, we

emphasized that the letter expressly stated that the firm was attempting to collect a

debt and was acting as a debt collector, demanded full and immediate payment,

and threatened to add attorneys’ fees to the outstanding balance if the debtors

didn’t pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.

McCalla Raymer, LLC , we held that a collection letter constituted a

“communication in connection with the collection of a[ny] debt” under § 1692e for

similar reasons. Quoting the letter, we emphasized “that it is ‘for the purpose of

collecting a debt;’ it refers in two additional paragraphs to ‘collection efforts;’ it

states that collections efforts will continue and that additional attorneys’ fees and

costs will accrue; it states the amount of the debt and indicates that it must be paid

 in certified funds; and it gives the name of the creditor and supplies the law firm’s

phone number in the paragraph where it talks about payments.” 755 F.3d 1299,

1301-03 (11th Cir. 2014).

       Relying on Caceres and Reese—both of which, again, addressed § 1692e

 the district court here adopted the following test:

       When determining whether a communication was made in connection
       with the collection of a[ny] debt, the courts look to the language of the
       communication itself to ascertain whether it contains a demand for
       payment and warns of additional fees or actions if payment is not
                                           16
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 32 of 49 PageID 36
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 17 of 23


       tendered. Consequently, when determining whether the transmission
       of information to a third party constitutes a violation of the FDCPA, it
       is important to consider whether the communication makes an express
       or implied demand for payment.

       The district court’s conclusion that the phrase “in connection with the

collection of any debt” necessarily entails a demand for payment defies the

                                                                             —
language and structure of § 1692c(b) for two separate but related reasons neither

of which applies to § 1692e. First, the demand-for-payment interpretation would

render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

as- an initial matter the exceptions specified in § 1692c(b) itself: “[A] debt

collector may not communicate, in connection with the collection of any debt, with

any person other than the consumer, his attorney, a consumer reporting agency if

 otherwise permitted by law, the creditor, the attorney of the creditor, or the

 attorney of the debt coUector f 15 U.S.C. § 1692c(b) (emphasis added).
                               ^
 Communications with four of the six excepted parties—a consumer reporting

 agency, the creditor, the attorney of the creditor, and the attorney of the debt

 collector—would never include a demand for payment. The same is true of the

 parties covered by § 1692b and, by textual cross-reference, excluded from

 § 1692c(b)’s coverage: “person[s] other than the consumer” with whom a debt

 collector might communicate “for the purpose of acquiring location information




                                           17
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 33 of 49 PageID 37
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 18 of 23


about the consumer.” Id. § 1692b. A debt collector would presumably never make

a demand for payment of a party matching that description.

       The upshot is that the phrase “ in connection with the collection of any debt”

 in § 1692c(b) must mean something more than a mere demand for payment.

Otherwise, Congress’s enumerated exceptions would be redundant. Under the

district court’s demand-for-payment interpretation, Congress wouldn’t have

 needed to include exceptions for communications with consumer reporting

agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

providing a debtor’s location information; those communications would have been

 foreclosed ipso facto by the phrase “in connection with the collection of any debt.”

 It is a “cardinal principle of statutory construction” that “a statute ought, upon the

 whole, to be so construed that, if it can be prevented, no clause, sentence, or word

 shall be superfluous[.]” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

 marks omitted); accord, e.g., Antonin Scalia & Bryan A. Gamer, Reading Law:

The Interpretation of Legal Texts 174 (2012) (“If possible, every word and every

 provision is to be given effect . . . . None should be ignored. None should

 needlessly be given an interpretation that causes it to duplicate another provision or

 to have no consequence.”). Because it is possible—and indeed, we think, more




                                           18
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 34 of 49 PageID 38
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 19 of 23


natural—to interpret § 1692c(b) in a way that does not render most of its textually

specified exceptions redundant, we will do so.

       Second, and relatedly, the district court’s interpretation renders yet another

portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

district court essentially interpreted “in connection with the collection of any debt”

to mean “to collect any debt.” Under this interpretation, the key phrase “in

connection with” has no independent meaning or force. But as just explained, we

 have a duty to “give effect, if possible, to every clause and word of a statute[.]”

 Duncan , 533 U.S. at 174.

       The district court seems to have been led astray by its reliance on decisions

 interpreting § 1692e, whose language and operation are different from

 § 1692c(b)’s in important respects. As a linguistic matter, § 1692e contains none

 of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

 Reese or Caceres that, by reading a “demand for payment” gloss into § 1692e, we

 would render other portions of that statute redundant or meaningless. And as an

 operational matter, § 1692e—which prohibits “false, deceptive, or misleading

 representation or means in connection with the collection of any debt”    —covers the
 sorts of claims that are brought by recipients of debt collectors’ communications

 i.e. , debtors. See Caceres , 755 F.3d at 1300-1301 (case brought by recipient of

 letter, the debtor); Reese , 678 F.3d at 1214 (same). As its title indicates, by


                                            19
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 35 of 49 PageID 39
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 20 of 23


contrast, § 1692c(b), targets debt collectors’ “[communication with third parties,”

not debtors. In the typical § 1692c(b) case, the debtor isn’t the recipient of the

challenged communication. Linguistic differences aside, this practical operational

difference undermines any argument that the meaning of the phrase “in connection

with the collection of any debt” must necessarily be the same in § 1692c(b) as in §

1692e.

                                          B

      Preferred separately urges us to adopt the holistic, multi-factoring balancing

test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

Am., N.A ., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

confronting § 1692e’s “ in connection with the collection of any debt” language to

take into account the following seven considerations:

      (1) the nature of the relationship of the parties; (2) whether the
      communication expressly demanded payment or stated a balance due;
      (3) whether it was sent in response to an inquiry or request by the
      debtor; (4) whether the statements were part of a strategy to make
      payment more likely; (5) whether the communication was from a debt
      collector; (6) whether it stated that it was an attempt to collect a debt;
      and (7) whether it threatened consequences should the debtor fail to
      pay.

Goodson , 600 F. App’x at 431. We decline Preferred’s invitation for two related

reasons.

      First, and perhaps most obviously, Goodson and the cases that have relied on

it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                          20
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 36 of 49 PageID 40
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 21 of 23


 1692e differ both (1) linguistically, in that the former includes a series of

exceptions that an atextual reading risks rendering meaningless, while the latter

does not, and (2) operationally, in that they ordinarily involve different parties.

Goodson’s seventh factor—whether the communication threatened consequences

                              —
should the debtor fail to pay illustrates this point. It makes little sense for a debt

collector to threaten consequences should the debtor fail to pay in a

communication that is not sent to the debtor himself.

       Second, we believe that in the context of § 1692c(b), the phrase “ in

connection with the collection of any debt” has a discernible ordinary meaning that

obviates the need for resort to extratextual “factors.” All too often, multifactor

tests—especially seven-factor tests like Goodson' s —obscure more than they
illuminate. Parties to FDCPA-govemed transactions—debtors, creditors, debt

collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

activity. They are likelier to get it even from a broadly framed statutory language

than from a judge-made gestalt.

                                           C

       Lastly, Preferred makes what we’ll call an “industry practice” argument. It

contrasts what it says is the widespread use of mail vendors like Compumail and

the relative dearth of FDCPA suits against them. More particularly, Preferred

identifies cases involving mail vendors and emphasizes that none of them hold that


                                           21
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 37 of 49 PageID 41
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23


 a debt collector’s mail vendor violated the FDCPA. True enough, but none of the

 cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

 certainly had no obligation to sua sponte determine whether the collectors’

 communications to their vendors violated § 1692c(b). That this is (or may be) the

 first case in which a debtor has sued a debt collector for disclosing his personal

 information to a mail vendor hardly proves that such disclosures are lawful.

       One final (and related) point: It’s not lost on us that our interpretation of

 § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry .

 We presume that, in the ordinary course of business, debt collectors share

 information about consumers not only with dunning vendors like Compumail, but

 also with other third-party entities. Our reading of § 1692c( b) may well require

 debt collectors (at least in the short term) to in-source many of the services that

 they had previously outsourced, potentially at great cost. We recognize, as well,

 that those costs may not purchase much in the way of “real” consumer privacy, as

 we doubt that the Compumails of the world routinely read, care about, or abuse the

 information that debt collectors transmit to them. Even so, our obligation is to

 interpret the law as written, whether or not we think the resulting consequences are

particularly sensible or desirable. Needless to say, if Congress thinks that we’ve




                                           22
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 38 of 49 PageID 42
         USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 23 of 23



                   —
misread § 1692c(b) or even that we’ve properly read it but that it should be
        %



            —
amended it can say so.

                                        IV

      To sum up, Hunstein has Article III standing to bring his claim under

§ 1692c(b). Further, because Preferred’s transmittal of Hunstein’s personal debt-

related information to Compumail constituted a communication “in connection

with the collection of any debt” within the meaning of § 1692c(b)’s key phrase,

Hunstein adequately stated a claim.

      REVERSED and REMANDED.




                                        23
         Case 6:21-cv-01451-GAP-EJK
Filing # 132288233  E-Filed 08/09/2021Document  1-1 Filed 09/01/21 Page 39 of 49 PageID 43
                                       01:55:22 PM



                        IN THE COUNTY COURT OF THE 9TH JUDICIAL CIRCUIT
                              IN AND FOR OSCEOLA COUNTY, FLORIDA

                                                                   Case No.:
         CARLA HARVASTY,

                Plaintiff,
         v.

         RESURGENT CAPITAL SERVICES L.P.,

                 Defendant.


                                          PLAINTIFF’S NOTICE OF
                                 SERVING INTERROGATORIES TO DEFENDANT

                 Plaintiff Carla Harvasty, by and through undersigned counsel, and pursuant to Florida

         Rules of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant

         Resurgent Capital Services L.P.. Sworn answers to these Interrogatories must be furnished on or

         before the 30th day after the service of these Interrogatories.

                                                  CERTIFICATE OF SERVICE

                 The undersigned hereby certifies that on August 8, 2021, the foregoing was electronically

         filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

         of electronic filing to all counsel of record.

                                                                           / si Thomas J. Patti
                                                                          THOMAS J. PATTI, ESQ.
                                                                          Florida Bar No.: 118377
                                                                          E-mail: tom@jibraellaw.com
                                                                          The Law Offices of Jibrael S. Hindi
                                                                          110 SE 6th Street, Suite 1744
                                                                          Fort Lauderdale, Florida 33301

                                                                          COUNSEL FOR PLAINTIFF




                                                                                                                                 PAGE 11 of 6
                                             LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                    110 SE 6th Street, 17th Floor | Ft. Lauderdale , Florida 33301 | Phone (954) 907 - 1136 | Fax (855) 529 - 9540
                                                              w ww . J ihfaolLaw .com
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 40 of 49 PageID 44




         PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

L       DEFINITIONS

(1)     “Action” shall mean the above captioned matter.

(2)     “Any,” “All,” and “each” shall be construed as any, all and each.

(3)     “And” shall mean and/or.

(4)     “Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
        “regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
        compare, were received in conjunction with, or were generated as a result of the subject
        matter of the request, including all documents which reflect, record, specify, memorialize,
        relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
        review, report on, comment on, impinge upon, or impact the subject matter of the request;

(5 )    “Complaint” means the operative Complaint filed in the above captioned action.

(6 )    “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

 ( 7)   “Communication” or “sent” includes every manner or means of disclosure, transfer, or
        exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
        of information, whether orally or by document or whether face-to-face, by telephone, mail,
        electronic mail, personal delivery, or otherwise, and/or attempt thereof.

 (8)    “Defendant,55 Uyou,” and “your” shall mean Resurgent Capital Services L.P., any of its
        directors, officers, sales, agents, managers, supervisors, general agents, agents (including
        attorneys, accountants, consultants, investment advisors or bankers), employees,
        representatives and any other persons purporting to act on their behalf. These defined terms
        include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
        related entities or any other entity acting or purporting to act on its behalf, including those
        who sought to communicate with Plaintiff during the relevant time-period whether by
        letter, e-mail, text message, or any other medium, regardless of whether successful or
        unsuccessful.

 (9)    “Debt” shall refer to the obligation or purported obligation which Defendant sought to
        collect from Plaintiff in the Collection Letter.

 (10)   “Document” means the original, and all non-identical copies (whether different from the
        original because of additional notations or otherwise), of all written, printed, typed,
        recorded, electronically or digitally stored, or graphic matter, however produced or
        reproduced, in the actual or constructive possession, custody, or control of plaintiff
        including, without limitation, all writings, drawings, graphs, charts, photographs,
        photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                   PAGE 12 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                          -
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907 1136 | Fax (855) 529-9540
                                                     www . J ilmK' II knv . co rn
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 41 of 49 PageID 45




        intangible from which information can be obtained, discerned, or can be translated through
        detection devices into a reasonably usable tangible form), correspondence, memoranda,
        data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
        messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
        appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
        reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
        journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
        governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
        any other tangible things which constitute or contain matters within the scope of the Florida
        Rules of Civil Procedure.

 (11)   “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq .

 (12)   “FDCPA” means. the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq .

 (13)   “Including” means: (a) including, but not limited to, or (b) including, without limitation.
        Any examples which follow these phrases are set forth to clarify the request, definition or
        instruction, not limited to the request, definition or instruction.

 (14)   “Identify” with respect to natural person, means to give, to the extent known, the person’s
        full name, present or last known address, and when referring to a natural person,
        additionally, the present or last known place of employment. Once a person has been
        identified in accordance with this paragraph, only the name of that person need be listed in
        response to subsequent discovery requesting the identification of that person.

 (15)   “Or” shall mean and/or.

 (16)   “Payment” shall include all available methods of funds tender, including but not limited
        to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
        debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

 (17)   “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
        partnerships, corporations, trust, groups, associations, organizations, governmental
        agencies and all other entities.

 (18)   “Plaintiff ’ or “Plaintiffs” shall mean Carla Harvasty.

 (19)   “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
        length of time, the duration of which is uninterrupted, that begins three years prior to
        commencement of the above captioned action, and ends on August 8, 2021.

 (20)   The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
        particular word or phrase set forth under 15 U.S.C. § 1692a.



                                                                                                                   PAGE 13 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                         -                    -
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907 1136 | Fax (855) 529 9540
                                                                     -
                                                     www .Jihrael I aw .com
                                                                 .
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 42 of 49 PageID 46




 (21)   The phr’ase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
        particular word or phrase set forth under Fla. Stat., § 559.55.
n.      INSTRUCTIONS

        Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional information responsive to any request, you shall submit the information
promptly. If an objection is made to any interrogatories herein, all information covered by the
interrogatory which is not subject to the objection should be provided.
        Information which may be responsive to more than one interrogatory need not be repeated,
however such information should be identified and the interrogatory it was previously responsive to
referenced. All headings herein are included only for organization purposes and should not be
construed as being part of any interrogatory, or as limiting any request in any manner.
        If any information requested by these interrogatories is claimed to be privileged or any
interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
based and identify all persons who presently have access to or are aware of the information requested.

III.    INTERROGATORIES

Interrogatory No. 1.          Describe, step-by -step, the process which resulted in the Collection Letter
                              being transmitted to Plaintiff, beginning with the date and method of
                              transmission of Plaintiff s information to Defendant, e.g., computer tapes
                              or other media delivered (when, by whom, where and to whom); content
                              of computer tape or media; data input (where and by whom); computer
                              entry or other means of directing transmission letters (where and by whom
                              entry made), letter with debtor information printed (from where and by
                              whom); letter with debtor information mailed (from where and by whom),
                              computer tapes or media returned (on what occasion, when, by whom and
                              to whom).

                              RESPONSE:


Interrogatory No. 2.          Identify by name and contact information the entity and/or vendor used
                              by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                              the Collection Letter to Plaintiff. An example of such an entity and/or
                              vendor is CompuMail, Inc.

                              RESPONSE:


Interrogatory No. 3.          Identify each of Defendant’s practices, policies, and procedures that were
                              in existence prior to sending Plaintiff the Collection Letter, whereby said
                              practices, policies, and procedures were reasonably adapted to prevent
                              Defendant from violating the FCCPA and/or FDCPA as alleged by
                              Plaintiff.

                                                                                                                    PAGE | 4 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907- 1136 | Fax (855) 529 9540
                                                                                                               -
                                                     vv w \ v J i b r a e 1 f .a vv . co m
                                                         '
                                                             ,
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 43 of 49 PageID 47




                             RESPONSE:

 Interrogatory No. 4.        Identify, by name and contact information, all third-party vendors used by
                             Defendant in the operation and normal course of Defendant organization
                             within the last two (2) years.

                             RESPONSE :


 Interrogatory No. 5.        Identify, by name and contact information, the individual within
                             Defendant’s ordination responsible for the use of third-party vendors.

                             RESPONSE :


Interrogatory No. 6.         Identify the documents specified by Rule 69V-180.080, Florida
                             Administrative Code, that Defendant maintains.

                             RESPONSE:


Interrogatory No. 7.         Identify the documents specified by Rule 69 V-180.080, Florida
                             Administrative Code, that Defendant does not maintain.

                             RESPONSE:


Interrogatory No. 8.         Identify the documents specified by Rule 69V-180.080, Florida
                             Administrative Code, maintained by Defendant regarding Plaintiff or the
                             Debt that are current within one week of the current date.

                             RESPONSE:


Interrogatory No. 9.         Identify the documents specified by Rule 69V-180.080, Florida
                             Administrative Code, maintained by Defendant regarding Plaintiff or the
                             Debt that are not current within one week of the current date.

                             RESPONSE:




                                                                                                                     PAGE 15 of 6
                                  LAW OFFICES OF JIBRAEL S. HINDI , PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 [ Phone (954) 907 - 1136 | Fax (855) 529 -9540
                                                      vw,JibraidUilV,com
                                                    ^
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 44 of 49 PageID 48




                                                   VERIFICATION

       Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

Answers to Interrogatories, and that the Answers are true and correct.




                                                           AFFIANT SIGNATURE


                                                           PRINTED NAME OF AFFIANT


                                                           CAPACITY / TITLE OF AFFIANT


BEFORE ME, the undersigned authority, personally appeared

who produced as identification                                                                                             , bearing

number                                                              expirmg      on                                            who

did take an oath, who stated that he/she is the person noted above, and that, according to his/her

best knowledge and belief, the forgoing answers are true and correct.

Sworn to and subscribed before me, this                              day of                                         ,   202



SIGNATURE OF NOTARY


PRINTED NAME OF NOTARY




SEAL OF NOTARY
                                                                                                                        PAGE | 6 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale , Florida 33301 | Phone (954) 907 - 1136 | Fax (855) 529 -9540
                                                     w w vv , J i bra e 1 L; i w . co m
         Case 6:21-cv-01451-GAP-EJK
Filing # 132288233  E-Filed 08/09/2021Document 1-1 Filed 09/01/21 Page 45 of 49 PageID 49
                                      01:55:22 PM



                      IN THE COUNTY COURT OF THE NINTH JUDICIAL CIRCUIT
                              IN AND FOR OSCEOLA COUNTY, FLORIDA

                                                                   Case No.:
         CARLA HARVASTY,

                 Plaintiff,
         v.

         RESURGENT CAPITAL SERVICES L.P.,

                 Defendant.


              PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

                 Plaintiff Carla Harvasty, by and through undersigned counsel, and pursuant to Florida
         Rules of Civil Procedure 1.350, and requests Defendant Resurgent Capital Services L.P., to
         produce for inspection and copying within thirty (30) days from service the following documents
         by e-mail to torn@ iibraellaw.com. or in the event delivery of Defendant’s responses and the
         requested documents cannot be provided via e-mail, the same may be delivered to The Law Offices
         of Jibrael S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

         I.      DEFINITIONS

         ( 1)    “Action” shall mean the above captioned matter.

         (2 )    “Any,” “All,” and “each” shall be construed as any, all and each.

         (3)     “And” shall mean and/or.

         (4)     “Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
                 “regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
                 compare, were received in conjunction with, or were generated as a result of the subject
                 matter of the request, including all documents which reflect, record, specify, memorialize,
                 relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
                 review, report on, comment on, impinge upon, or impact the subject matter of the request;

         (5)     “Complaint” means the operative Complaint filed in the above captioned action.
         (6 )    “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

         (7)     “Communication” or “sent” includes every manner or means of disclosure, transfer, or
                 exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange


                                                                                                                                 PAGE 11 of 5
                                            LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                    110 SE 6 th Street, 17th Floor | Ft. Lauderdale , Florida 33301 | Phone (954) 907 - 1136 | Fax (855) 529 -9540
                                                               w \v w .J i b rae 11,;vw com
                                                                                 ,
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 46 of 49 PageID 50




        of information, whether orally or by document or whether face-to-face, by telephone, mail,
        electronic mail, personal delivery, or otherwise, and/or attempt thereof.

 (8)    “Defendant,” “you,” and “your” shall mean Resurgent Capital Services L.P., any of its
        directors, officers, sales, agents, managers, supervisors, general agents, agents (including
        attorneys, accountants, consultants, investment advisors or bankers), employees,
        representatives and any other persons purporting to act on their behalf. These defined terms
        include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
        related entities or any other entity acting or purporting to act on its behalf, including those
        who sought to communicate with Plaintiff during the relevant time-period whether by
        letter, e-mail, text message, or any other medium, regardless of whether successful or
        unsuccessful.

 (9)    “Debt” shall refer to the obligation or purported obligation which Defendant sought to
        collect from Plaintiff in the Collection Letter.

 (10)   “Document” means the original, and all non-identical copies (whether different from the
        original because of additional notations or otherwise), of all written, printed, typed,
        recorded, electronically or digitally stored, or graphic matter, however produced or
        reproduced, in the actual or constructive possession, custody, or control of plaintiff
        including, without limitation, all writings, drawings, graphs, charts, photographs,
        photographic records, sound reproduction tapes, data compilations (whether tangible or
        intangible from which information can be obtained, discerned, or can be translated through
        detection devices into a reasonably usable tangible form), correspondence, memoranda,
        data, notes of conversations, diaries, papers, letters, e -mail communications, telegrams,
        messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
        appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
        reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
        journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
        governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
        any other tangible things which constitute or contain matters within the scope of the Florida
        Rules of Civil Procedure.

 (11)   “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 etseq.
                              ,




 (12)   “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 etseq.

 (13)   “Including” means: (a) including, but not limited to, or (b) including, without limitation.
        Any examples which follow these phrases are set forth to clarify the request, definition or
        instruction, not limited to the request, definition or instruction.

 (14)   “Identify” with respect to natural person, means to give, to the extent known, the person’s
        full name, present or last known address, and when referring to a natural person,
        additionally, the present or last known place of employment. Once a person has been


                                                                                                                    PAGE 12 of 5
                                   LAW OFFICES OF JIBRAEL S. HINDI , PLLC
                                                                                          -
           110 SE 6 th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907 1136 | Fax (855) 529-9540
                                                      www . Jibrael 1 .avv .com
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 47 of 49 PageID 51




        identified in accordance with this paragraph, only the name of that person need be listed in
        response to subsequent discovery requesting the identification of that person.

(15)    “Or” shall mean and/or.
(16)    “Payment” shall include all available methods of funds tender, including but not limited
        to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
        debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

(17)    “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
        partnerships, corporations, trust, groups, associations, organizations, governmental
        agencies and all other entities.

(18)    “Plaintiff ’ or “Plaintiffs” shall mean Carla Harvasty.

(19)    “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
        length of time, the duration of which is uninterrupted, that begins three years prior to
        commencement of the above captioned action, and ends on August 8, 2021.

(20)    The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
        particular word or phrase set forth under 15 U.S.C. § 1692a.

(21)    The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
        particular word or phrase set forth under Fla. Stat., § 559.55.

II.     INSTRUCTIONS

        Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional document responsive to any request, you shall submit such document
promptly. If an objection is made to any request herein, all documents covered by the request not
subject to the objection should be produced. Similarly, if an objection is made to production of a
document, the portion(s) of that document not subject to objection should be produced with the
portion(s) objected to deleted and indicated clearly.

         Each document is to be produced in its entirety even if only a portion of the document is
related to the identified subject matter and without abbreviation, editing, or expurgation and including
all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented
with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
clearly marked to indicate the document to which it corresponds. With the exception of privileged
material, no document or portion thereof should be masked or deleted in any manner. To the extent
possible, documents should be produced in the same order and arrangement as in the file form which
they are taken.

       Unless otherwise requested, in lieu of producing original documents, you may produce
photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

                                                                                                                        PAGE [ 3 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI , PLLC
           110 SE 6 th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907 - 1136 | Fax (855) 529 - 9540
                                                      w w w . J i 1) rae i I ,aw . co m
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 48 of 49 PageID 52




 upon request. Further, copies of original documents may be submitted in lieu of originals only if they
 are true, correct, and complete copies of the original documents, and their submission constitutes a
 waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
 into evidence in any legal proceeding. Please provide color copies of any document originally
 produced in color or containing type, writing, or other marks in any color other than black.

          In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
 this action or for some other purpose, please state the name and address of the person who removed
 the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
 of the file. If you choose to withhold from production for inspection and copying on the ground of
 privilege or the like, it is requested that you provide the following information: date, type of
 document, author, addressee or recipient, present location, custodian, number of pages, general
 description, privilege claimed, and any other pertinent information.

 III.    PRODUCTION REQUESTS

       The following documents are requested to be produced. Please contact undersigned
counsel, or have your attorney contact undersigned counsel if you are represented by an attorney.
if you are uncertain as to the meaning of a term is or if you need additional information to
understand a request.

 (1)     Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
         the commencement of the above-captioned action.

(2)      Copies of the documents utilized or referenced by Defendant to create or draft the
         Collection Letter.

(3)      Copies of the documents, including manuals, instructions and guidelines, setting forth the
         policies and procedures of debt collection employed by Defendant during the two (2) years
         prior to the commencement of the above-captioned action.

(4)      A complete copy of any insurance policies covering Defendant for violations of the
         FDCPA or FCCPA during the relevant period.

(5 )     All documents relied or referenced by Defendant in responding to the Interrogatories
         propounded on Defendant in the above-captioned action.

(6)      Copies of all reports and documents utilized by an expert which Defendant proposes to call
         at trial.

( 7)     All exhibits which Defendant proposes to introduce at trial.




                                                                                                                           PAGE 14 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI , PLLC
             110 SE 6 th Street , 17th Floor | Ft. Lauderdale , Florida 33301 | Phone (954) 907 - 1136 | Fax (855) 529 -9540
                                                         w vv w . J i brae 1 La w . rum
Case 6:21-cv-01451-GAP-EJK Document 1-1 Filed 09/01/21 Page 49 of 49 PageID 53




DATED: August 8, 2021
                                                               Respectfully Submitted,

                                                                /s/ Thomas J. Patti
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail: tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               Fax:       855-529-9540

                                                               COUNSEL FOR PLAINTIFF

                                        CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 8, 2021, I electronically filed the foregoing
 document with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that
 the foregoing document is being served on opposing counsel via e-mail.

                                                                     /s/ Thomas J. Patti
                                                                    THOMAS J. PATTI, ESQ.
                                                                    Florida Bar No.: 118377




                                                                                                                     PAGE 15 of 5
                                   LAW OFFICES OF JIBRAEL S HINDI , PLLC   .
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301   I Phone (954) 907-1136 | Fax (855) 529-9540
                                                     wvvw . JibraplLaw . eotti
